          Case 1:18-cr-00277-PAE Document 50 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                           18 Crim. 277 (PAE)
                                                                     20 Civ. 6267 (PAE)
 LAQUAN O'BERRY,
                                                                           ORDER
                                      Defendant.


PAUL A. ENGELMA YER, District Judge:

       For the reasons stated at today's conference, the Court dismisses O'Berry's pending 28

U.S.C. § 2255 motion without prejudice to O'Berry's right to file a separate challenge under§

2255 to his current conviction based on United States v. Davis, 139 S. Ct. 2319 (2019).

       SO ORDERED.



                                                            PAUL A. ENGELMAYER}
                                                            United States District Judge
Dated: April 15, 2021
       New York, New York
